Citation Nr: 0720936	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-16 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for fibromyalgia with palindromic rheumatism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran had active service from August 1975 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's service-connected fibromyalgia with palindromic 
rheumatism is manifested by definite impairment of the 
veteran's health, but the exacerbations are not shown to be 
severely incapacitating; severe impairment of health or 
symptoms suggestive of total incapacitation are not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
fibromyalgia with palindromic rheumatism have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5002, 5025 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code (Code) 5025, fibromyalgia (fibrositis, 
primary fibromyalgia syndrome), warrants a 40 percent 
evaluation, the maximum schedular rating assignable under 
this code, with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, that are constant, or nearly so, and refractory to 
therapy.  A 20 percent evaluation is warranted with symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 10 
percent evaluation is warranted where continuous medication 
is required for control of the symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  

The comment to the interim final rule noted that fibromyalgia 
is a syndrome of chronic, widespread musculoskeletal pain 
associated with multiple tender or "trigger" points, and 
often with multiple somatic complaints.  61 Fed. Reg. 20,438, 
20,439 (May 7, 1996).  Sleep disorders are present in more 
than half of those affected.  Anxiety, fatigue, headache, and 
irritable bowel symptoms are also 


common.  Some of those affected complain of neurologic 
symptoms such as numbness and weakness, but objective 
neurologic abnormalities are not found.  Other findings may 
include depression, Raynaud's-like symptoms, and stiffness.  
Id.  

The record shows that the veteran has been rated at the 
schedular maximum under Diagnostic Code 5025 since the 
effective date of his disability.  Since Diagnostic Code 5002 
provides for higher ratings than those available under 
Diagnostic Code 5025, an evaluation under Diagnostic Code 
5002 is potentially more favorable to the veteran in this 
case.  Those criteria will therefore be considered for the 
purpose of ascertaining whether a rating in excess of 40 
percent is assignable for the veteran's service-connected 
fibromyalgia.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000).

Pursuant to Code 5002, rheumatoid arthritis is rated either 
as an active process or based on chronic residuals, whichever 
is higher.  A 100 percent disability rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  A 60 percent rating is 
assigned when symptoms do not meet the criteria for a 100 
percent rating but there is weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  A 40 percent rating is 
assigned when there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.   
  
Chronic residuals, such as limitation of motion or ankylosis, 
are rated under the appropriate diagnostic codes for the 
specific joints involved.  If limitation of motion is 
noncompensable, a 10 percent rating assigned for each major 
joint affected.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a,Code 5002; see also 38 C.F.R. §§ 4.40, 4.45 (functional 
loss); DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
loss must be considered when a rating is based on limitation 
of motion).  

Here, the veteran complains of pulsing, sharp pains in the 
tissue near and around his joints which are constant.  He 
contends that his pain is worst in his hands, wrists, feet, 
and ankles, but that he also experiences pain in his hips, 
shoulders, and other joints.  He says his pain ranges between 
7 and 10 on a scale of 10 at its worst.  He asserts that 
arthritis in his toe joints makes it difficult for him to 
walk.  The veteran complains of having no grip and an 
inability to keep his joints flexed for any amount of time.  
He also complains of tenderness, difficulty sleeping, and 
frequent urination associated with his fibromyalgia.  

VA outpatient treatment records dated from January 2003 
reveal a moderately decreased range of motion in the 
veteran's neck.  Examination of the limbs revealed no 
clubbing, cyanosis, or edema.  Reflexes were +1 in the upper 
and lower extremities.  There was evidence of moderate 
tenderness of the proximal interphalangeal joints, 
metacarpophalangeal joints, wrists, shoulders, knees, 
subtalar joints, tarsometatarsal joints, and 
metatarsophalangeal joints.  However, there was no 
significant soft tissue swelling, erythema, or increased 
warmth.  Examination of the muscles revealed tenderness and a 
jump sign in most of the usual fibromyalgia trigger points.  

The veteran was afforded a VA fibromyalgia examination in 
July 2003.  The examiner found no range of motion changes, no 
gross joint deformities, and no swelling or inflammation of 
any other joints.  Similarly, the veteran's elbows showed 
normal range of motion with no changes in supination and 
pronation.  There were no fibromyalgia trigger points noted 
and no significant muscle weakness detected.  However, there 
was some palpable tenderness over the veteran's wrists and 
fingers.

The Board notes that despite the veteran's joint pain and 
flare-ups of joint pain due to the service-connected 
fibromyalgia, the actual functional impairment demonstrated 
does not seem any worse than that contemplated in the 40 
percent rating currently assigned.  The veteran reports 
needing to limit his playtime with his 


three children to a few minutes each day and an inability to 
do most of his yard work.  He also reports an inability to 
groom his dog.  As a high school technology coordinator, the 
veteran says he sometimes struggles to get from one location 
to another on his high school campus.  

However, the presence of severely impairing or totally 
incapacitating symptomatology resulting from his service-
connected fibromyalgia such as to warrant an evaluation in 
excess of 40 percent under Diagnostic Code 5002 is not shown.  
The veteran's primary problems are chronic joint pain and 
flare-ups of joint pain as a consequence of fibromyalgia, but 
severe impairment of his overall health or incapacitating 
exacerbations of a severe nature due to symptoms associated 
with the service-connected disorder are not demonstrated.  
The Board notes that despite significant pain in multiple 
joints, the current examination did not show objective 
limitation of motion of any affected joint.

The record shows that the veteran's service-connected 
fibromyalgia is significantly impairing but has not resulted 
in severe or totally incapacitating impairment of health, nor 
is it shown that any exacerbations are severely 
incapacitating.  The record indicates that he has been 
gainfully employed since separation, and although his 
service-connected fibromyalgia has doubtless adversely 
affected his employment, the rating schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 40 percent rating currently assigned, which is consistent 
with the definite impairment of health shown as a consequence 
of the veteran's fibromyalgia.  It follows that a rating in 
excess of 40 percent for fibromyalgia is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

Finally, although consideration must be given to assigning an 
extra-schedular evaluation, the Board finds no reason to 
refer the case to the Compensation and Pension Service to 
consider whether it is warranted.  An extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) may be assigned when 
there is evidence of 


exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  In addition, although the 
veteran has related that the disability somewhat limits his 
ability to work as a high school technology coordinator, he 
indicates that he is still working.  He does not allege, and 
the evidence does not reflect, any significant impact on 
employability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for fibromyalgia with palindromic rheumatism.  38 
C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
June 2003, as well as in the April 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the April 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the August 2003 rating decision, see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was informed that he had 90 days to send the Board 
additional evidence regarding his appeal by letter dated June 
2004.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
specific notice of the evidence needed to establish 
disability ratings and effective dates.  However, the Board 
finds that the veteran was supplied with general notice of 
how to establish entitlement to an increased evaluation for 
his service-connected fibromyalgia with palindromic 
rheumatism by letter dated June 2003.  In addition, the Board 
finds that any defect in effective date notice is harmless 
error since the effective dates assigned for the veteran's 
service-connected disabilities are not at issue in the 
present appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993)  
The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA outpatient treatment 
records, and a VA examination.  See 38 U.S.C.A. § 5103A(d).  
In addition, the veteran provided lay evidence in the form of 
his own written statements as well as lay statement from his 
wife received July 2003.  By 


correspondence dated August 2004, the veteran indicated he 
has no further evidence to present regarding his appeal.  As 
such, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.


ORDER

A disability rating greater than 40 percent for fibromyalgia 
with palindromic rheumatism is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


